Citation Nr: 0826038	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling, to include 
entitlement to separate evaluations for each ear.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to a compensable evaluation for residuals of 
excision of lipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to July 
1972 with a period of active duty for training (ACDUTRA) from 
August 1966 to December 1966.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

The Board notes that a December 2004 rating decision granted 
service connection and assigned initial ratings for each of 
the disabilities at issue.  The veteran was notified of this 
rating decision via a letter dated January 6, 2005, which 
advised the veteran that he had 1 year to appeal this rating 
decision.  The veteran's claim for increased evaluations, 
received June 28, 2005, was received within 1 year of notice 
of the December 2004 rating decision.  In this regard, the 
Board has considered whether the June 2005 statement could be 
construed as a Notice of Disagreement (NOD).  See 38 C.F.R. § 
20.201 (2007) (noting that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD); see also 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA 
must liberally construe all documents filed by a claimant).
After review the June 2005 statement, the Board finds that 
this statement does not express dissatisfaction or 
disagreement with the December 2004 rating decision.  The 
veteran asked to be re-evaluated and did not mention the 
prior rating decision or express any dissatisfaction with the 
prior rating decision.  As such, the Board finds that the 
statement, received in June 2005, to be a new claim for an 
increased rating, and thus, the current appeal is not an 
appeal from an initial rating.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

2.  The December 2004 VA audiological examination results 
revealed that veteran's hearing loss disability has been 
clinically shown to be manifested by no worse than Level II 
hearing in the right ear and Level II in the left ear; the 
February 2006 VA audiological examination results revealed a 
hearing loss disability that has been clinically shown to be 
manifested by no worse than Level I hearing in the right ear 
and Level I in the left ear.

3.  There has been no demonstration by competent evidence 
that the service-connected residual scar of excision of a 
lipoma on the veteran's back was tender, painful or unstable, 
or productive of limitation of function.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2007).

3.  The criteria for a compensable evaluation for a residual 
scar of excision of a lipoma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7802, 7803, 7804, 7805, 7819 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued a VCAA notice letter to the 
veteran dated in February 2007.  The letter informed the 
veteran of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  The February 2007 letter also informed the veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.  The Board notes that the preceding VCAA 
discussion related to the veteran's increased rating claims 
for bilateral hearing loss and residuals of excision of 
lipoma.  The VCAA as it pertains to the veteran's claim for 
an increased rating for tinnitus will be discussed in the 
analysis section regarding that issue.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the above VCAA notice 
letter did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no prejudicial 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claims.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate the claims for higher ratings.  
See e.g., Appellant's Brief, dated in July 2008.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  
Additionally, the April 2006 Statement of the Case included 
descriptions of regulations applicable to rating 
disabilities, as well as the rating formula for all possible 
schedular ratings for the diagnostic codes under which the 
veteran's current ratings are assigned.  As such, the failure 
to include such notice in the VCAA letter did not prejudice 
the veteran here.  In short, the appellant has had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Gordon v. Nicholson, 21 Vet. App. 
270, 282-83 (2007). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  See VCAA 
Notice Response, dated in February 2007 (indicating that the 
veteran had no other information or evidence to give VA to 
substantiate his claims).  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims. 

The Board observes that the veteran's representative 
basically argued in a July 2008 brief that the 2006 VA 
examination reports of record are too old and the appeal 
should be remanded for more current examinations.  After 
reviewing the record, the Board does not find that 
contemporaneous examinations are necessary.  First, the Board 
observes that the "mere passage of time" does not render an 
old examination inadequate.  Palczewski v. Nicholson, 21 Vet. 
App. 174, 182 (2007).  In Palczewski, the Court noted that 
the veteran did not submit additional evidence showing a 
change in his condition nor did he allege at a hearing that 
the condition had worsened.  Further, the Court noted a 
factor to consider was whether the submission or 
identification of additional lay or medical evidence raised 
the question or whether the medical evidence of record was 
sufficient to render a decision on the claim.  Palczewski, 21 
Vet. App. at 183.  In this case, the Board finds there is 
sufficient medical evidence of record to decide this claim.  
The Board finds no indication from the treatment records that 
the veteran's disabilities have increased in severity since 
the 2006 VA examinations.  Indeed, as previously noted, the 
veteran, in February 2007, indicated that he had no more 
information or evidence to give VA to substantiate his 
claims.  The Board finds the veteran's representative's 
contention to be merely cumulative of veteran's contention 
throughout the appeal that his service-connected disabilities 
have increased in severity.  As such, the Board finds that 
the 2006 VA examinations to be adequate for rating purposes.  
38 C.F.R. § 4.2 (2007).  Therefore, the Board finds that a 
remand is not necessary.  See 38 U.S.C.A. § 5103A(d)(2)(C); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(finding that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Analysis of increased rating claims

1.  Tinnitus

The veteran requested an increased evaluation for tinnitus, 
to include, in essence, a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  
Further, the RO noted that a 10 percent rating is the maximum 
available schedular evaluation for tinnitus.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the Federal Circuit 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

Again, it is noted that the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002). 

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

2.  Bilateral hearing loss 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2007).  

Effective June  10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

The pertinent competent clinical evidence of record consists 
of VA audiological examinations conducted in December 2004 
and in February 2006.  

The December 2004 examination revealed the relevant pure tone 
thresholds, in decibels, were as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
15
10
20
20
LEFT
20
20
40
80

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
17 decibels.  His puretone threshold average for the left ear 
was recorded as 40 decibels.  His speech recognition ability 
was 86 percent for the right ear and 88 percent for the left 
ear using the Maryland CNC speech recognition test.  He was 
diagnosed by the examiner as having sensorineural hearing 
loss in each ear.

The February 2006 examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
10
15
20
25
LEFT
15
15
35
90

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
18 decibels.  His puretone threshold average for the left ear 
was recorded as 39 decibels.  His speech recognition ability 
was 100 percent for the right ear and 100 percent for the 
left ear using the Maryland CNC speech recognition test.  He 
was described by the examiner as having hearing within normal 
limits in the right ear and normal hearing through 2,000 Hz 
with mild sensorineural hearing loss at 3,000 Hz and severe 
hearing loss 4,000-8,000 Hz.   

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned noncompensable evaluation at this 
time.  The Board notes that it has considered the provisions 
of 38 C.F.R. § 4.86, but these provisions do not apply here.

Considering, on VA audiologic examination in December 2004, 
that the veteran's right ear manifests an average puretone 
threshold of no greater than 17 decibels, and no less than 86 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's right ear hearing loss to be 
Level II impairment.  On VA audiologic examination in 
February 2006, the veteran's right ear manifested an average 
puretone threshold of no greater than 18 decibels, with no 
less than 100 percent speech discrimination.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss at that time to be Level I impairment.  

On VA audiologic examination in December 2004, that the 
veteran's left ear manifests an average puretone threshold of 
no greater than 40 decibels, and no less than 88 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be Level II 
impairment.  On VA audiologic examination in February 2006, 
the veteran's left ear manifested an average puretone 
threshold of no greater than 39 decibels, with no less than 
100 percent speech discrimination.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
at that time to be Level I impairment.  

Either ear may be considered the poorer for Table VII because 
the veteran's hearing loss disability was manifested by Level 
I or II hearing bilaterally according to the results of the 
December 2004 and February 2006 VA examinations.  Applying 
the results from Table VI to Table VII, based on the results 
of both the December 2004 and February 2006 VA audiologic 
examination findings, a noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the 
better ear, with column II, the poorer ear.  

The Board acknowledges the veteran's statements of record 
that his bilateral hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  The Board 
further acknowledges the veteran's complaints indicating that 
his greatest difficulty is trying to understand normal 
conversations clearly.  See, e.g., VA Form 9, Appeal to Board 
of Veterans' Appeals, received in May 2006.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  Furthermore, the opinions and observations of 
the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 
with respect to determining the severity of his service-
connected bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R.  
§ 3.159(a)(1), (2).

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss 
appropriately reflects his disability picture and the 
clinical evidence described above does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  See December 2004 VA examination 
report (noting that the condition did not result in any time 
lost from work).  Hence, referral for the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

3.  Residuals of excision of lipoma

The residuals of the veteran's excision of lipomas are rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7819.  The Board 
notes that the regulations regarding rating disabilities of 
the skin were changed in August 2002.  However, as the 
veteran's claim for an increased rating was received in June 
2005, only the regulations effective from August 2002 will be 
set forth below.

Under 38 C.F.R. § 4.118, Diagnostic Code 7819, benign skin 
neoplasms will be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, 7805), or impairment of function.

A 10 percent evaluation may be assigned for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
Note 1 indicates that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note 2 indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  Id.

A 10 percent evaluation may be assigned for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A superficial scar is defined as in 
Note 2 above.  Note 2 to this diagnostic code indicates that, 
in this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
this part would not warrant a compensable evaluation.  Id.

Other scars will be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In this regard, the Board initially points out that the VA 
outpatient treatment records show no complaints or findings 
pertaining to residuals of a lipoma excision.  See e.g., VA 
physical examination record, dated in May 2005 (noting only 
that the veteran had a surgical scar on his right upper back 
over his scapula).  The pertinent medical evidence consists 
of the report of a VA examination conducted in February 2006.  
It was noted that the veteran had a lipoma excised from his 
right upper back in 1971.  See also Separation Report of 
medical history, dated in February 1972 (noting that the 
veteran had a cyst removed from his back in January 1971).  
Upon physical examination, the VA examiner noted that the 
length of the scar was approximately 8 centimeters (cm) and 
the width of the scar was half of a centimeter.  The 
examination report reflects that there was no pain, or 
adherence to the underlying tissue.  The texture of the skin 
was normal.  There was no atrophic shiny or scaly skin around 
the scar.  The scar was described as stable.  Further, there 
was no ulceration, breakdown, or elevation/depression of the 
surface contour of the scar on palpation.  The VA examination 
report did not reflect inflammation, edema, or keloid 
formation.  Although it was noted that the color of the scar 
was hyperpigmented compared to the normal area of the skin, 
there was no area of induration or inflexibility of the skin.  
Addtionally, the VA examiner described the scar as 
superficial.  Moreover, the VA examiner noted no limitation 
of motion or other limitation of function caused by the scar.  
The impression was a well-healed scar, post lipoma removal in 
1971, with no symptoms at present.

In light of the foregoing evidence of a scar (located on the 
veteran's right upper back) that is not unstable or painful, 
or one that affects limitation of function, the Board finds 
that the veteran's disability picture is not more nearly 
approximated by a higher rating.  Indeed, the February 2006 
VA examiner stated that the scar was "well-healed" and 
there were "[n]o symptoms at present."  Further, the area 
of the superficial scar in question, as described above, is 
not equal to or greater than 144 square inches (929 sq. cm.).  
There are no other diagnostic codes that could afford a 
separate or higher rating.

In conclusion, the Board finds the presently assigned 
noncompensable rating best reflects the veteran's disability 
picture and the clinical evidence does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a compensable evaluation for a residual scar 
of excision of a lipoma is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


